NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50419

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00207-MWF

 v.
                                                MEMORANDUM*
CASEY WAYNE WOLLENZIER, a.k.a.
Butch, a.k.a. Snap,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Casey Wayne Wollenzier appeals from the district court’s judgment and

challenges his guilty-plea conviction and 96-month sentence for possession of an

unregistered firearm, in violation of 26 U.S.C. § 5861(d). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Wollenzier’s counsel has filed a brief stating that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Wollenzier the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Wollenzier waived his right to appeal his conviction, with the exception of

an appeal based on a claim that his plea was involuntary. He also waived the right

to appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Wollenzier’s plea or any aspects of the sentence

that fall outside the scope of the waiver. We therefore affirm as to those issues.

We dismiss the remainder of the appeal in light of the valid appeal waiver. See

United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    16-50419